 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAYLE ELIESON
 3   United States Attorney
     District of Nevada
 4
     TROY K. FLAKE
 5   Assistant United States Attorney
     501 Las Vegas Boulevard, South, Suite 1100
 6   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 7   E-mail: troy.flake@usdoj.gov

 8   RUTH A. HARVEY
     MICHAEL J. QUINN
 9   JOHN R. KRESSE
     I-HENG HSU
10   CATHY J. BURDETTE
     U.S. Department of Justice, Civil Division
11   P.O. Box 875
     Ben Franklin Station
12   Washington, D.C. 20044-0875
     Telephone: (202) 616-2238
13   E-mail: john.kresse@usdoj.gov

14   Attorneys for the United States

15

16
                                 UNITED STATES DISTRICT COURT
17
                                       DISTRICT OF NEVADA
18
     UNITED STATES OF AMERICA,                       )   Case No: 2:17-cv-02303-MMD-PAL
19                                                   )
                    Plaintiff,                       )
20                                                   )
            v.                                       )   UNITED STATES’ MOTION
21                                                   )   FOR STAY OF NEAR TERM
     COUNTY OF CLARK and                             )   CASE DEADLINES IN LIGHT OF
22   NEVADA LINKS, INC.,                             )   LAPSE OF APPROPRIATIONS
                                                     )
23                  Defendants.                      )
                                                     )
24

25          The United States of America hereby moves for a stay of near term case deadlines in the
26   above-captioned case.
27
            1.      At the end of the day on December 21, 2018, the appropriations act that had been
28
     funding the Department of Justice (“Department”) expired, and appropriations to the Department
                                                   1
 1   lapsed. The same is true for several other Executive agencies, including the Department of

 2   Interior. The Department does not know when funding will be restored by Congress.
 3
             2.     Absent an appropriation, attorneys and employees of the Department of Justice
 4
     and the Department of Interior, including all contractors, consultants, and experts, are prohibited
 5
     from working, even on a voluntary basis, except in very limited circumstances, including
 6
     “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.
 7

 8   § 1342.

 9           3.     The current schedule entered by this Court on October 19, 2018, specifies the
10   completion of expert discovery by January 31, 2019. The first expert deposition is scheduled for
11
     January 15. The schedule also specifies that dispositive motions must be filed by March 8, 2019.
12
             4.     Undersigned counsel for the Department of Justice therefore requests a stay of
13
     expert discovery, dispositive motion, and pretrial order deadlines, until the first business day that
14

15   Congress has restored appropriations to the Department of Justice and the Department of

16   Interior.

17           5.     Opposing counsel has authorized counsel for the Government to state that they
18   have no objection to this motion.
19
             6.     If this motion for a stay is granted, within five business days of Congress
20
     appropriating funds for the Department of Justice and the Department of Interior, the parties will
21
     jointly propose amended deadlines, commensurate with the length of the lapse in funding, for the
22

23   expert discovery, dispositive motions, and pretrial order.

24           6.     Therefore, although we greatly regret any disruption caused to the Court and the

25   other litigants, the Government hereby moves for a stay of all expert discovery and dispositive
26
     motion, and pretrial order deadlines for the parties in this case until attorneys and other
27
     employees of the Department of Justice and the Department of Interior, including all
28

                                                       2
 1   contractors, consultants, and experts, are permitted to resume their usual civil litigation

 2   functions.
 3

 4
      Dated: December 31, 2018                          JOSEPH H. HUNT
 5                                                      Assistant Attorney General

 6                                                      DAYLE ELIESON
                                                        United States Attorney
 7
                                                        TROY K. FLAKE
 8                                                      Assistant United States Attorney

 9                                                      /s/ Cathy J. Burdette
                                                        RUTH A. HARVEY
10                                                      MICHAEL J. QUINN
                                                        JOHN R. KRESSE
11                                                      I-HENG HSU
                                                        CATHY J. BURDETTE
12
                                                        Attorneys for the United States
13

14                                                      IT IS SO ORDERED:
15
                                                        ____________________________________
16                                                      PEGGY A. LEEN
17                                                      UNITED STATES MAGISTRATE JUDGE

18                                                      DATED:       JANUARY 4, 2019
19

20

21

22

23

24

25

26

27

28

                                                       3
